DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to invention I, classified in A61B 5/02055.
II. Claims 4-5, drawn to invention II, classified in A62B 18/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect (e.g. the design of invention I is incorporates a temperature sensor, a pulse measuring device, and a storage module while invention II does not. Furthermore, invention II incorporates a mask and a flow rate automatic control valve which invention I does not.).  The components of invention II (i.e. controller, flow rate sensor, and flow rate automatic control valve) are incorporated into a mask (as shown in Fig. 4) while invention I can be incorporated into different objects (e.g. sunglasses). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different
classification (e.g., the classifications indicated above, in addition, but not limited
to the classification of A61B5/0205 and A61B5/0878 for invention I and A61B 5/6803for invention II)
• the inventions require a different field of search (e.g., invention I: heart rate/pulse rate, temperature sensor, inhale/exhale temperature, data storage, etc. invention II: mask, valve/flow rate automatic control valve, multiple/different physical intensities. Examiner also requires searching multiple databases, NPL documents, using multiple terms, synonyms and their combinations, different classes/subclasses This requires different search fields, strategies searching or electronic resources, or employing different search
strategies or search queries.).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Tsung Wu on 12/01/2022 a provisional election was made with traverse to prosecute the invention of invention I, claims 1-3.  Affirmation of this election must be /made by applicant in replying to this Office action.  Claims 4-5 withdrawn from further /consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 3 objected to because of the following informalities:  the word “minutely” (written multiple times in claim 3) should read “minute” as the definition of the word “minutely” is not appropriate given the context.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietrich (US 10076268).
Regarding claim 1, Dietrich discloses (Fig. 1 and 3) a real-time sensing measurement apparatus for a respiratory volume of a tested person (Fig. 1), comprising a controller (30), a pulse measuring device (Col 7 lines 13-15), a temperature sensor (82), a flow rate sensor (22) and a storage module(Col 7, lines 18-23) wherein the controller receives electric signals transmitted by the pulse measuring device, the temperature sensor and the flow rate sensor; the controller, the pulse measuring device, the temperature sensor, the flow rate sensor and the storage module communicate through the electric signals( Col 7 lines 18-23; Col 10 lines 29-33); and the pulse measuring device, the temperature sensor and the flow rate sensor monitor the respiratory volume of the tested person in real time to obtain test data by the storage module (Col. 3 lines 31-35).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich as applied to claim 1 above. 

Regarding claim 2, Dietrich discloses the pulse measuring device is configured to measure a heart rate and a pulse rate (Col 12 lines 40-52); the temperature sensor is configured to sense an inhaled air temperature and an exhaled air temperature of the tested person (Col 5 lines 57-62); the flow rate sensor is configured to sense an inhaled air flow rate and an exhaled air flow rate of the tested person (Col 4 lines 39-44). 
Dietrich does not teach wherein the temperature sensor communicates with the flow rate sensor. However, Dietrich does teach that the temperature is a major component in controlling the calibration of the oxygen sensor (Col 10 lines 42-44 “Temperature measurement by means of the resistive temperature sensor 82 is a critical element to the calibration of the oxygen sensor 70”); that the digitizing computer, the acquisition and control electronics are electronically tethered to the sensor electronics (Col 12 lines 54-58 “ The digitizing computer, and the acquisition and control electronics in housing box 30 of the present PUMA invention, are electronically and optically tethered to the sensor electronics and optics located on the mask 14 by means of the cable 26 and optic fiber 76 shown in FIG. 1 ”); that the computer contains all the electronics necessary to control all of the sensors integrated into the device (Col 12 lines 62-64 “The computer contains all of the electronics necessary to control all of the PUMA sensors described herein above. It digitizes all of the signals from the sensors and acquires sensor data”); that the computer is able to apply calibrations to the signals that it receives from each sensor to get the actual measurements given off by the user (Col. 13 lines 7-15 “The computer also includes a transmitter and receiver (not shown) so as to communicate wirelessly with a stationary computer (not shown) which receives the raw signal data from the PUMA system 10 (serial data stream of temperature in volts, pressure in volts, flow in volts, heart rate in beats, CO.sub.2 in volts and O.sub.2 in degrees of phase shift) and applies the relevant calibrations to each signal to get actual temperature, pressure, flow, and oxygen and carbon dioxide partial pressures”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Dietrich to have the temperature sensor communicate with the flowrate sensor via the computer to calibrate the airflow sensor and vice versa, given that the temperature sensor is already used to calibrate the oxygen sensor and that the computer has all the components to control all the sensors of the device.   

Regarding claim 3 Dietrich does teach wherein the tested person measures the respiratory volume through the pulse measuring device, the temperature sensor and the flow rate sensor, and then acquired data is transferred to the storage module (see claim 1 above). Dietrich doesn’t teach  a processor in the storage module classifies the acquired data to obtain classified data, wherein, the classified data comprises a minutely respiratory volume, an hourly respiratory volume and a daily respiratory volume, and the minutely respiratory volume, the hourly respiratory volume and the daily respiratory volume are all located in the storage module; and a dynamic estimation model of the respiratory volume is obtained by analyzing a relationship between the minutely respiratory volume, the hourly respiratory volume, the daily respiratory volume and pulse, temperature and flow rate. However, given that the invention disclosed in Dietrich is able to analyze the digitized data from the sensors (Col.  7 lines 20-23), calculate and derive relevant metabolic data from the digitized data such as the volumetric flow rate in liters per minute during inhalation and exhalation on the storage computer (Col. 13 lines 15-19), is able to make all of these measurements simultaneously due to the invention’s portability (Col. 13 lines 31-36), and with a high sampling rate (Col. 13 lines 61-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Dietrich to use the processor of the storage computer to analyze and classify the digitized data, use the processor of the storage computer to also analyze and classify the volumetric flow rate during inhalation and exhalation in liters per hour and liters per day (in addition to liters per minute which it already does), and use all the other data that the invention collects ( i.e. heart rate, temperature, and flow rate) to create a dynamic model of respiratory volume because Dietrich’s teaches an invention that is portable and high sampling rate which would mean that a person could use this invention during different physical activities and get the volumetric flow rate at different units of time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fridman (US 10,674,960) which discloses a mouthpiece with a plurality of sensors that can measure temperature, respiratory rate, etc. These measurements can be sent to another device (i.e. Smartphone or PC) where this data is recorded, plotted, and analyzed in real time. Tzvieli et. al. (US 2017/0367651) discloses a wearable device that measures is able to measure heart rate, respiratory rate, and temperature, then that data is transferred to a computer where respiratory related measurements are calculated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE D NORMAN-BLAKENEY whose telephone number is (571)272-0823. The examiner can normally be reached Monday - Friday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





             /C.D.N./              Examiner, Art Unit 3792 

/GARY JACKSON/              Supervisory Patent Examiner, Art Unit 3792